UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* AMAG Pharmaceuticals, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 00163U106 (CUSIP Number) Paul S. Scrivano, Esq. O’Melveny & Myers LLP Times Square Tower 7 Times Square New York, New York 10036 (212) 326-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 30, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 140.13d-1(g), check the following box.[ X ] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SEC 1746 (11-02)Page1of 7 CUSIP No. 00163U106 1. Names of Reporting Persons Palo Alto Investors, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power3,146,877 9.Sole Dispositive Power0 10.Shared Dispositive Power3,146,877 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) excludesCertain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 14.9% Type of Reporting Person (See Instructions) CO, HC Page2of 7 CUSIP No. 00163U106 1. Names of Reporting Persons Palo Alto Investors, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power3,146,877 9.Sole Dispositive Power0 10.Shared Dispositive Power3,146,877 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) excludesCertain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 14.9% Type of Reporting Person (See Instructions) IA, OO Page3of 7 CUSIP No. 00163U106 1. Names of Reporting Persons William Leland Edwards 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 4,700 8.Shared Voting Power3,146,877 9.Sole Dispositive Power4,700 10.Shared Dispositive Power3,146,877 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) excludesCertain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 14.9% Type of Reporting Person (See Instructions) IN, HC Page4of 7 CUSIP No. 00163U106 1. Names of Reporting Persons Anthony Joonkyoo Yun, MD 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power3,146,877 9.Sole Dispositive Power0 10.Shared Dispositive Power3,146,877 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) excludesCertain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 14.9% Type of Reporting Person (See Instructions) IN, HC Page5of 7 CUSIP No. 00163U106 This Amendment No. 3 (this “Amendment No. 3”) amends and supplements the Schedule 13D originally filed with the Securities and Exchange Commission (the “SEC”) on November 22, 2010 (the “Original Statement”), as amended by Amendment No. 1 filed with the SEC on December 9, 2010 and Amendment No. 2 filed with the SEC on December 23, 2010 (the Original Statement and such amendments, together with this Amendment No. 3, are collectively referred to herein as the “Statement”), by William Leland Edwards, Palo Alto Investors, LLC (“PAI LLC”), Palo Alto Investors, Inc. (“PAI Corp”), and Anthony Joonkyoo Yun, MD (collectively, the “Filers”).Except as set forth in this Amendment No. 3, all information set forth in the Statement remains unchanged and capitalized terms used but not defined in this Amendment No. 3 shall have the meanings ascribed to such terms in the Original Statement. Item 3.Source and Amount of Funds or Other Consideration Item 3 is amended and restated in its entirety to read as follows: The source and amount of funds used in purchasing the Stock were as follows: Purchaser Source of Funds Amount PAI LLC Funds Under Management Item 5.Interest in Securities of the Issuer Item 5(c) is amended and supplemented to add the following at the end thereof: Person Effecting the Transaction Date Purchase or Sale Quantity Price per Share PAI, LLC 12/27/2010 purchase PAI, LLC 12/28/2010 purchase PAI, LLC 12/29/2010 purchase PAI, LLC 12/30/2010 purchase PAI, LLC 12/31/2010 purchase Page6of 7 CUSIP No. 00163U106 SIGNATURES After reasonable inquiry and to the best of my knowledge, I certify that the information set forth in this statement is true, complete and correct. Dated:December 31, 2010 PALO ALTO INVESTORS, INC. By:_/s/ Mark Shamia Mark Shamia, Chief Operating Officer PALO ALTO INVESTORS, LLC By:_/s/ Mark Shamia Mark Shamia, Chief Operating Officer _/s/ Anthony Joonkyoo Yun Anthony Joonkyoo Yun, MD _/s/ William Leland Edwards William Leland Edwards Page 7of 7
